Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 11, 2022 has been entered.
Claims 1-14 remain pending in the application, and are examined.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 15, 2021.
Based on Applicant’s amendments and remarks, the previous rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of prioritizing test orders by predicting the staff workload available once the test results are ready. If the staff workload is expected to exceed a threshold, then the test order is deprioritized. If the staff workload is expected to be below a threshold, then the test order is escalated in priority. This process of determining whether or not to prioritize a process based on the expected available staff to perform the process is nothing more than a mental process, which is an abstract idea. 
The claims also recite: i) how the staff workload and threshold are determined, ii) prioritizing patients in critical condition over any other patients, iii) factors that go into setting priority, iv) re-evaluating the workflows and expected time of availability of analytical results, v) factors that go into estimating the time availability of analytical test results, vi) reporting the estimated availability of test results, vii) comparing estimated availability of test results with the actual availability of test results, viii) comparing the actual time it takes to consult a patient with an estimated time, ix) checking to see if other laboratories can process a sample before a deadline based on transportation time and the processing time of the other laboratories, and x) control units and computer program products for performing the above processes.  With the exception of x), these are mental steps which are not integrated into a particular application.  Step x) recites little more than applying the judicial exception, or using a computer to implement the judicial exception.  Alternatively, employing a computer to automate an analytical laboratory in the generic sense recited is well-understood, routine and conventional in the automatic analysis art. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The generically recited computer and control units recited are nothing more than well-understood, routine, and conventional components that are well-known in the art. Further, the final step of claim 1, reporting the analytical results to a medical practitioner and reporting the forecast availability of analytical results to a medical practitioner, amounts to nothing more than insignificant extra-solution activity, and does not integrate the judicial exception into a practical application. See MPEP 2106.04(d)(2), section c.

Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 7-8 of their Remarks that independent claim 1 does not recite a judicial exception. Applicant supports this argument by pointing out that the claims recite processes through the use of a control unit, and that the claims do not recite any method of organizing human activity, natural phenomena or laws of nature, or an explicit mathematical relationship, formula, or calculation. The Examiner respectfully disagrees. Although the claims do incorporate a control unit, a control unit, as recited, is nothing more than a well-understood, routine, and conventional components that is well-known in the art. See MPEP 2106.05(I)(A). Further, the Examiner contends that at their core, the claims recite prioritizing a process based on the expected available staff to perform the process, which is nothing more than a mental process, which is an abstract idea. See MPEP 2106.04(a).
Applicant further argues on Pgs. 8-9 of their Remarks that, even if claim 1 includes a judicial exception, the exception is integrated into a practical application. Applicant supports this argument by stating that the method controls a physical process to achieve an optimized goal, and that the reporting of the analytical results and forecast availability to a medical practitioner constitutes the integration of the judicial exception into a practical application. The Examiner respectfully disagrees. Although the claims do incorporate a physical process, this physical process is a sample processing process, which includes well-understood, routine, and conventional activity, and is only specified at a high level of generality.  See MPEP 2106.05(I)(A). Further, the Examiner contends that reporting the analytical results and forecast availability to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798